Citation Nr: 0022569	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-04 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for nonservice-connected VA disability 
pension benefits.


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The appellant had recognized service in the New Philippine 
Scouts from June 1946 to April 1949.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, which found that the appellant did not meet 
basic eligibility requirements for nonservice-connected 
disability pension benefits.


FINDING OF FACT

The appellant had recognized service in the New Philippine 
Scouts from June 1946 to April 1949.  


CONCLUSION OF LAW

The appellant's service, consisting of recognized service as 
a New Philippine Scout enlisted under Section 14, Public Law 
190, 79th Congress, does not constitute active military 
service for purposes of VA disability pension benefits.  
38 U.S.C.A. §§ 101(2), 107, 1521 (West 1991 & Supp. 1999); 38 
C.F.R. 
§§ 3.3(a)(2), 3.8 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States will pay compensation to any "veteran" 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1110 (West 1991).  The law also 
authorizes payment of a pension to a "veteran" who has the 
requisite service.  38 U.S.C.A. § 1521 (West 1991).  The term 
"veteran" means a person who served in the active military, 
naval or air service and who was discharged or released under 
conditions other than dishonorable.  38 C.F.R. § 3.1(d) 
(1999).  Service in the Regular Philippine Scouts is included 
for pension, compensation, dependency and indemnity 
compensation, and burial benefits.  38 C.F.R. § 3.8(a).  
Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945 and 

June 30, 1947, inclusive, and in the Commonwealth Army of the 
Philippines from and after the dates and hours when called 
into service of the Armed Forces of the United States by 
orders issued from time to time by the General Officer, U.S. 
Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for 
compensation benefits, but not for pension benefits.  Service 
department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
under a recognized commissioned officer, only if the person 
was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, 
but not for pension or burial benefits.  38 C.F.R. § 3.8(c) 
and (d).  

The threshold question is whether the appellant has met the 
basic eligibility requirements for entitlement to non-
service-connected pension benefits.  The law 
authorizes payment of a pension to a veteran who has the 
requisite service.  38 U.S.C.A. § 1521. 

In his application for pension, received in July 1998, the 
appellant reported Philippine service from June 1946 to April 
1949.  In September 1998, the service department, through the 
National Personnel Records Center, verified the appellant's 
dates of service and service organization, and that the 
appellant was honorably discharged.  The United States Court 
of Veterans Appeals (Court) has held that findings by the 
United States service department verifying a person's service 
"are binding on VA for purposes of establishing service in 
the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet.App. 530, 
532 (1992).

The applicable laws and regulations provide that service in 
the Philippine Scouts under Section 14, Public Law 190, 79th 
Congress (the "Armed Forces Voluntary Recruitment Act of 
1945"), shall not be deemed to have been active military, 
naval or air service, except for benefits under certain 
contracts of National Service Life Insurance; compensation 
for service-connected disability; and dependency or indemnity 
compensation for service-connected death.  This does not 
apply to officers who were commissioned in connection with 
the administration of Public Law 190.  38 U.S.C.A. § 107; 38 
C.F.R. § 3.8.

The appellant's enlistment as a Philippine Scout was in June 
1946, under Section 14, Public Law 190, 79th Congress, as 
that was the only authority for enlistments of Philippine 
Scouts in the Regular Army between October 6, 1945, and June 
30, 1947.  38 C.F.R. § 3.8(b).  The records do not show that 
the appellant was commissioned as an officer during this 
period.  By law, unlike service in the Regular Philippine 
Scouts or "old" Scouts, such service is not deemed to be 
qualifying service for non-service-connected disability 
pension benefits. 
38 C.F.R. § 3.8(b).  Thus, the law precludes basic 
eligibility for pension based on the appellant's service.

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive, and the appeal must therefore be denied. Sabonis 
v. Brown, 6 Vet.App. 426 (1994).


ORDER

Basic eligibility for nonservice-connected VA disability 
pension benefits is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

